PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 11,129,817 
Issued: 28 Sept 2021
Application No. 17/174,829
Filed: 12 Feb 2021
For: SOLID DISPERSION FORMS OF RIFAXIMIN

:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the petition under 37 CFR 1.59(b), filed March 2, 2022, to expunge information from the instant patent.  

The petition is DISMISSED.

Petitioner requests that all papers filed on March 1, 2022, including a response to a non-final Office Action, a Terminal Disclaimer, and documents relating to an Information Disclosure Statement, filed on March 1, 2022, be expunged from the instant patent. The petition submits that these documents were unintentionally submitted in the instant patent.  

37 CFR 1.59 states in part:

(a) (1) Information in an application will not be expunged, except as provided in paragraph (b) of this section or § 41.7(a) or § 42.7(a) of this title. 
(2) Information forming part of the original disclosure (i.e., written specification including the claims, drawings, and any preliminary amendment present on the filing date of the application) will not be expunged from the application file. 

(b) An applicant may request that the Office expunge information, other than what is excluded by paragraph (a)(2) of this section, by filing a petition under this paragraph. Any petition to expunge information from an application must include the fee set forth in §1.17(g) and establish to the satisfaction of the Director that the expungement of the information is appropriate in which case a notice granting the petition for expungement will be provided.  [emphasis added]

The standards for expunging information that is unintentionally submitted in an application, including the standards for establishing that the expungement of the information is appropriate, is discussed in the Manual of Patent Examining Procedure (MPEP) § 724.05 II. This section states that a petition may be filed under 37 CFR 1.59(b), provided that:

(A)    the Office can effect such return prior to the issuance of any patent on the application in issue;
(B)     it is stated that the information submitted was unintentionally submitted and the failure to obtain its return would cause irreparable harm to the party who submitted the information or to the party in interest on whose behalf the information was submitted;
(C)     the information has not otherwise been made public;
(D)     there is a commitment on the part of the petitioner to retain such information for the period of any patent with regard to which such information is submitted;
(E)     it is established to the satisfaction of the Director that the information to be returned is not material information under 37 CFR 1.56; and
(F)     the petition fee as set forth in 37 CFR 1.17(g) is included.

The Office cannot expunge the documents prior to the issuance of any patent on the application in issue, as required by item (A), since the patent has already issued. The official record for this application has been available to the public. Even when information has been removed from USPTO records, the Office cannot ensure that parties outside the USPTO do not already have copies of information previously publicly available from the USPTO. Additionally, the request to expunge the Terminal Disclaimer is not appropriate under 37 CFR 1.59. A terminal disclaimer may only be withdrawn in accordance with the procedures set forth in the Manual of Patent Examining Procedure (MPEP) § 1490 VIII.

Finally, petitioner should note that, as discussed in MPEP § 724.05 III, these electronically filed papers are not considered to have been submitted in the incorrect application even though the identifying information in the heading of the papers is directed toward a different application.  As these papers were misfiled electronically, 37 CFR 1.59 governs, in accordance with USPTO policy.

Telephone inquiries concerning this communication should be directed to the undersigned at (571) 270-7064.


/KATHERINE ZALASKY MCDONALD/Petitions Examiner, OPET